Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-9, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski et al. (US 20220038898 A1) in view of Zhu et al. (US 20220060883 A1).
Regarding claim 1, Stojanovski teaches a method of a provisioning server for selecting a serving network in a wireless communication system (method of a Non-Public Network (NPN) 110 allowing a user equipment (UE) to obtain services from a set of Service Providers of Fig. 1 and 2), the method comprising: 
receiving, from a user equipment (UE), first stand-alone non-public network (SNPN) information (UE registers with the network by providing the UE identity and credential corresponding to the SP-ID, [0015]) including an identifier (ID) of at least one SNPN received by the UE (The radio access network (RAN) broadcasts both its own NPN-ID and optionally the SP-IDs of the SPs to which it can provide access; and to perform network selection the UE listens to available NPN-IDs in the geographical location, and makes a first-level selection retaining only NPN-IDs providing access to the desired SP-ID that are also on the UE's configured NPN-ID list, [0014]) and second SNPN information including an ID of an SNPN (e.g. SP 116, ) with which the UE is in onboarding process (The UE can be configured with the following information: at least one SP-IDs for the SP that owns UE's subscription; authentication parameters including credential, and authentication method of the configured SP-ID; an NPN ID or list of NPN IDs for the NPNs that can provide the UE with access to this SP, [0014]); and 
selecting a serving SNPN for the UE (When establishing a PDU Session that requires service continuity, NPN #A selects a PDU Session Anchor (PSA) 214 for a 5G system (5GS) or a PDN Gateway for an evolved packet system (EPS) that provides access to SP #X services, [0025]) based on the first SNPN information (e.g. NPN 110), the second SNPN information (e.g. NPN#N 116), and the contractual relationship information (network selection can be based on the following assumptions. The UE has a subscription with SP #X; the SP #X has an agreement with NPN #A, allowing UEs that have subscription with SP #X to access the services of SP #X via NPN #A; the UE has a stored “Equivalent Home Network” list that contains both SP #X and NPN #A, [0018]).
 However, Stojanovski does not teach receiving, from a default credential server, contractual relationship information related to the UE.
In an analogous art, Zhu teaches receiving, from a default credential server, contractual relationship information related to the UE (A unified data management network element obtains first private network information from the private network server. The first private network information may include at least one of the following: a private network service type and subscription information that is of the terminal device, [0176] [0177]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the selection of Stojanovski with the received information of Zhu to provide a method and a system for allowing device to access service provide by a standalone non-public networks as suggested.
Regarding claim 5, Stojanovski as modified by Zhu teaches the method of claim 1,  and Zhu further teaches further comprising: receiving, from the serving SNPN, information related to a network credential; and transmitting, to the UE, the information related to the network credential (The unified data management network element sends first updated network configuration information to the terminal device, where the first updated network configuration information includes the operation mode and the subscription information of the terminal device, Zhu [0188]).

Regarding claim 6, Stojanovski teaches a method of a user equipment (UE) for registering a serving network in a wireless communication system, the method comprising: 
receiving an identifier (ID) of at least one stand-alone non-public network (SNPN) (The radio access network (RAN) broadcasts both its own NPN-ID and optionally the SP-IDs of the SPs to which it can provide access; and to perform network selection the UE listens to available NPN-IDs in the geographical location, and makes a first-level selection retaining only NPN-IDs providing access to the desired SP-ID that are also on the UE's configured NPN-ID list, [0014]); 
transmitting, to a provisioning server (e.g. MME 321; The MMEs 321 may manage mobility aspects in access such as gateway selection and tracking area list management, [0040]), first SNPN information including the ID of the at least one SNPN and second SNPN information (UE registers with the network by providing the UE identity and credential corresponding to the SP-ID, [0015]) including an ID of an SNPN with which the UE is in onboarding process (The UE can be configured with the following information: at least one SP-IDs for the SP that owns UE's subscription; authentication parameters including credential, and authentication method of the configured SP-ID; an NPN ID or list of NPN IDs for the NPNs that can provide the UE with access to this SP, [0014]); and 
registering in the serving SNPN based on the information for the serving SNPN (UE registers with the network by providing the UE identity and credential corresponding to the SP-ID, [0015]).
However, Stojanovski does not teach receiving, from the provisioning server, information for a serving SNPN selected by the provisioning server.
In an analogous art, Zhu teaches receiving, receiving, from the provisioning server, information for a serving SNPN selected by the provisioning server (The unified data management network element sends first updated network configuration information to the terminal device, where the first updated network configuration information includes the operation mode and the subscription information of the terminal device, Zhu [0188]; for example, it indicates, based on an identifier of the private network in the subscription information, that the operation mode is the mode in which a private network is accessed, [0189]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the selection of Stojanovski with the received information of Zhu to provide a method and a system for allowing device to access service provide by a standalone non-public networks as suggested.

Regarding claim 8, Stojanovski as modified by Zhu teaches the method of claim 6, wherein the serving SNPN is determined based on the first SNPN information, the second SNPN information, and contractual relationship information related to the UE (network selection can be based on the following assumptions. The UE has a subscription with SP #X; the SP #X has an agreement with NPN #A, allowing UEs that have subscription with SP #X to access the services of SP #X via NPN #A; the UE has a stored “Equivalent Home Network” list that contains both SP #X and NPN #A, Stojanovski [0018]).

Regarding claim 9, Stojanovski teaches a provisioning server for selecting a serving network in a wireless communication system (e.g. MME 321; The MMEs 321 may manage mobility aspects in access such as gateway selection and tracking area list management, [0040]), the provisioning server comprising: 
a transceiver (e.g. RF 406 of Fig. 4); and a controller coupled with the transceiver (e.g. CPU 404E) and configured to control to: 
receive, from a user equipment (UE), first stand-alone non-public network (SNPN) information (UE registers with the network by providing the UE identity and credential corresponding to the SP-ID, [0015]) including an identifier (ID) of at least one SNPN received by the UE (The radio access network (RAN) broadcasts both its own NPN-ID and optionally the SP-IDs of the SPs to which it can provide access; and to perform network selection the UE listens to available NPN-IDs in the geographical location, and makes a first-level selection retaining only NPN-IDs providing access to the desired SP-ID that are also on the UE's configured NPN-ID list, [0014]) and second SNPN information including an ID of an SNPN with which the UE is in onboarding process (The UE can be configured with the following information: at least one SP-IDs for the SP that owns UE's subscription; authentication parameters including credential, and authentication method of the configured SP-ID; an NPN ID or list of NPN IDs for the NPNs that can provide the UE with access to this SP, [0014]), and 
select a serving SNPN for the UE (When establishing a PDU Session that requires service continuity, NPN #A selects a PDU Session Anchor (PSA) 214 for a 5G system (5GS) or a PDN Gateway for an evolved packet system (EPS) that provides access to SP #X services, [0025]) based on the first SNPN information, the second SNPN information, and the contractual relationship information (network selection can be based on the following assumptions. The UE has a subscription with SP #X; the SP #X has an agreement with NPN #A, allowing UEs that have subscription with SP #X to access the services of SP #X via NPN #A; the UE has a stored “Equivalent Home Network” list that contains both SP #X and NPN #A, [0018]).
 However, Stojanovski does not teach receive, from a default credential server, contractual relationship information related to the UE.
In an analogous art, Zhu teaches receive, from a default credential server, contractual relationship information related to the UE (A unified data management network element obtains first private network information from the private network server. The first private network information may include at least one of the following: a private network service type and subscription information that is of the terminal device, [0176] [0177]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the selection of Stojanovski with the received information of Zhu to provide a method and a system for allowing device to access service provide by a standalone non-public networks as suggested.
Regarding claim 13, Stojanovski as modified by Zhu teaches the provisioning server of claim 9, and Zhu further teaches wherein the controller is further configured to: receive, from the serving SNPN, information related to a network credential (A unified data management network element obtains first private network information from the private network server. The first private network information may include at least one of the following: a private network service type and subscription information that is of the terminal device, [0176] [0177]), and transmit, to the UE, the information related to the network credential (The unified data management network element sends first updated network configuration information to the terminal device, where the first updated network configuration information includes the operation mode and the subscription information of the terminal device, Zhu [0188]).

Regarding claim 14, Stojanovski teaches a user equipment (UE) (e.g. UE 118 of Fig. 1) for registering a serving network in a wireless communication system, the UE comprising: a transceiver (e.g. RF 406 of Fig. 4); and a controller (e.g. CPU 404E) coupled with the transceiver and configured to control to: 
receive an identifier (ID) of at least one stand-alone non-public network (SNPN) (The radio access network (RAN) broadcasts both its own NPN-ID and optionally the SP-IDs of the SPs to which it can provide access; and to perform network selection the UE listens to available NPN-IDs in the geographical location, and makes a first-level selection retaining only NPN-IDs providing access to the desired SP-ID that are also on the UE's configured NPN-ID list, [0014]), 
transmit, to a provisioning server (e.g. MME 321; The MMEs 321 may manage mobility aspects in access such as gateway selection and tracking area list management, [0040]), first SNPN information (UE registers with the network by providing the UE identity and credential corresponding to the SP-ID, [0015]) including the ID of the at least one SNPN (UE registers with the network by providing the UE identity and credential corresponding to the SP-ID, [0015]) and second SNPN information including an ID of an SNPN with which the UE is in onboarding process (The UE can be configured with the following information: at least one SP-IDs for the SP that owns UE's subscription; authentication parameters including credential, and authentication method of the configured SP-ID; an NPN ID or list of NPN IDs for the NPNs that can provide the UE with access to this SP, [0014]), and register in the serving SNPN based on the information for the serving SNPN (UE registers with the network by providing the UE identity and credential corresponding to the SP-ID, [0015]).
However, Stojanovski does not teach receive, from the provisioning server, information for a serving SNPN selected by the provisioning server.
In an analogous art, Zhu teaches receiving, receive, from the provisioning server, information for a serving SNPN selected by the provisioning server (The unified data management network element sends first updated network configuration information to the terminal device, where the first updated network configuration information includes the operation mode and the subscription information of the terminal device, Zhu [0188]; for example, it indicates, based on an identifier of the private network in the subscription information, that the operation mode is the mode in which a private network is accessed, [0189]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the selection of Stojanovski with the received information of Zhu to provide a method and a system for allowing device to access service provide by a standalone non-public networks as suggested.
Regarding claim 16, Stojanovski as modified by Zhu teaches the UE of claim 14, wherein the serving SNPN is determined based on the first SNPN information, the second SNPN information, and contractual relationship information related to the UE (network selection can be based on the following assumptions. The UE has a subscription with SP #X; the SP #X has an agreement with NPN #A, allowing UEs that have subscription with SP #X to access the services of SP #X via NPN #A; the UE has a stored “Equivalent Home Network” list that contains both SP #X and NPN #A, Stojanovski [0018]).

Claims 2-4, 7, 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski et al. (US 20220038898 A1) in view of Zhu et al. (US 20220060883 A1) and further in view of Ryu et al. (US 20200314731 A1).
Regarding claim 2, Stojanovski as modified by Zhu teaches the method of claim 1.
However, Stojanovski and Zhu do not teach further comprising: receiving, from the UE, UE location information and UE type information.
In an analogous art, Ryu teaches further comprising: receiving, from the UE, UE location information and UE type information (the UE 100 may send to the AMF 155 a NAS Message … the NAS message sent by the UE 100 may be encapsulated by the AN in a N2 message towards the AMF 155 that may include user location information and access technology type information, [0246]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the selection of Stojanovski and the received information of Zhu with the position information of Ryu to provide a method and a system to enable mobility tracking of the UE as suggested.

Regarding claim 3, Stojanovski as modified by Zhu and Ryu teaches the method of claim 2, and Ryu further teaches further comprising: transmitting, to the default credential server, the first SNPN information, the second SNPN information, the UE location information, and the UE type information (AMF 155 may send to the SMF 160, an N11 message 1215, e.g., Nsmf_PDUSession_CreateSMContext request (comprising: SUPI or PEI, DNN, S-NSSAI, PDU session ID, AMF 155 ID, request type, N1 SM container (PDU session establishment request), user location information, access type, PEI, GPSI), [0248]); and 
receiving, from the default credential server, a list of SNPN candidates that is identified to serve the UE (the SMF 160 may send to the AMF 155 an Namf_Communication_N1N2MessageTransfer 1305 message (comprising PDU session ID, access type, N2 SM information (PDU session ID, QFI(s), QoS profile(s), CN tunnel info, S-NSSAI, session-AMBR, PDU session type, and/or the like), N1 SM container (PDU session establishment accept (QoS Rule(s), selected SSC mode, S-NSSAI, allocated IPv4 address, interface identifier, session-AMBR, selected PDU session type, and/or the like, [0262]; NPN may be deployed as standalone networks (i.e. stand-alone non-public network (SNPN)). As an implementation alternative, the NPN may be hosted by a PLMN and may be offered as a slice of a PLMN, [0308]) based on the first SNPN information, the second SNPN information, the UE location information, and the UE type information (The 5G core network may select a UPF 110 close to the UE 100 and may execute the traffic steering from the UPF 110 to the local data network via a N6 interface. In an example, the selection and traffic steering may be based on the UE's 100 subscription data, UE 100 location, the information from application function AF 145, policy, other related traffic rules, and/or the like, [0152]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the selection of Stojanovski and the received information of Zhu with the position information of Ryu to provide a method and a system to enable mobility tracking of the UE as suggested.

Regarding claim 4, Stojanovski as modified by Zhu and Ryu teaches the method of claim 3, and Zhu further teaches further comprising: receiving, from the default credential server, priority information for the list of the SNPN candidates (A policy control network element obtains second private network information from the private network server, where the second private network information includes first policy information, [0192]. Specifically, the first policy information may include a network selection policy and a routing policy. For example, the network selection policy may include the identifier of the private network (for example, an NPN ID) and an identifier of the public network (for example, a PLMN ID), and may further include information such as a network selection priority, [0193]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the selection of Stojanovski and the received information of Zhu with the position information of Ryu to provide a method and a system to enable mobility tracking of the UE as suggested.

Regarding claim 7, Stojanovski as modified by Zhu teaches the method of claim 6.
However, Stojanovski and Zhu do not teach further comprising: transmitting, to the provisioning server, UE location information and UE type information.
In an analogous art, Ryu teaches further comprising: transmitting, to the provisioning server, UE location information and UE type information (the UE 100 may send to the AMF 155 a NAS Message … the NAS message sent by the UE 100 may be encapsulated by the AN in a N2 message towards the AMF 155 that may include user location information and access technology type information, [0246]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the selection of Stojanovski and the received information of Zhu with the position information of Ryu to provide a method and a system to enable mobility tracking of the UE as suggested.
Regarding claim 10, Stojanovski as modified by Zhu teaches the provisioning server of claim 9.
However, Stojanovski and Zhu do not teach wherein the controller is further configured to receive, from the UE, UE location information and UE type information.
In an analogous art, Ryu teaches wherein the controller is further configured to receive, from the UE, UE location information and UE type information (the UE 100 may send to the AMF 155 a NAS Message … the NAS message sent by the UE 100 may be encapsulated by the AN in a N2 message towards the AMF 155 that may include user location information and access technology type information, [0246]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the selection of Stojanovski and the received information of Zhu with the position information of Ryu to provide a method and a system to enable mobility tracking of the UE as suggested.
Regarding claim 10, Stojanovski as modified by Zhu teaches the provisioning server of claim 9.
However, Stojanovski and Zhu do not teach wherein the controller is further configured to receive, from the UE, UE location information and UE type information.
In an analogous art, Ryu teaches wherein the controller is further configured to receive, from the UE, UE location information and UE type information (the UE 100 may send to the AMF 155 a NAS Message … the NAS message sent by the UE 100 may be encapsulated by the AN in a N2 message towards the AMF 155 that may include user location information and access technology type information, [0246]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the selection of Stojanovski and the received information of Zhu with the position information of Ryu to provide a method and a system to enable mobility tracking of the UE as suggested.

Regarding claim 11, Stojanovski as modified by Zhu and Ryu teaches the provisioning server of claim 10, and Ryu further teaches wherein the controller is further configured to: transmit, to the default credential server, the first SNPN information, the second SNPN information, the UE location information, and the UE type information (AMF 155 may send to the SMF 160, an N11 message 1215, e.g., Nsmf_PDUSession_CreateSMContext request (comprising: SUPI or PEI, DNN, S-NSSAI, PDU session ID, AMF 155 ID, request type, N1 SM container (PDU session establishment request), user location information, access type, PEI, GPSI), [0248]), and receive, from the default credential server, a list of SNPN candidates that is identified to serve the UE (comprising PDU session ID, access type, N2 SM information (PDU session ID, QFI(s), QoS profile(s), CN tunnel info, S-NSSAI, session-AMBR, PDU session type, and/or the like) based on the first SNPN information, the second SNPN information, the UE location information, and the UE type information (The 5G core network may select a UPF 110 close to the UE 100 and may execute the traffic steering from the UPF 110 to the local data network via a N6 interface. In an example, the selection and traffic steering may be based on the UE's 100 subscription data, UE 100 location, the information from application function AF 145, policy, other related traffic rules, and/or the like, [0152]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the selection of Stojanovski and the received information of Zhu with the position information of Ryu to provide a method and a system to enable mobility tracking of the UE as suggested.

Regarding claim 12, Stojanovski as modified by Zhu and Ryu teaches the provisioning server of claim 11, and Zhu further teaches wherein the controller is further configured to: receive, from the default credential server, priority information for the list of the SNPN candidates (A policy control network element obtains second private network information from the private network server, where the second private network information includes first policy information, [0192]. Specifically, the first policy information may include a network selection policy and a routing policy. For example, the network selection policy may include the identifier of the private network (for example, an NPN ID) and an identifier of the public network (for example, a PLMN ID), and may further include information such as a network selection priority, [0193]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the selection of Stojanovski and the received information of Zhu with the position information of Ryu to provide a method and a system to enable mobility tracking of the UE as suggested.
Regarding claim 15, Stojanovski as modified by Zhu teaches the UE of claim 14.
 However, Stojanovski and Zhu do not teach wherein the controller is configured to: transmit, to the provisioning server, UE location information and UE type information.
In an analogous art, Ryu teaches transmit, to the provisioning server, UE location information and UE type information (the UE 100 may send to the AMF 155 a NAS Message … the NAS message sent by the UE 100 may be encapsulated by the AN in a N2 message towards the AMF 155 that may include user location information and access technology type information, [0246]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the selection of Stojanovski and the received information of Zhu with the position information of Ryu to provide a method and a system to enable mobility tracking of the UE as suggested.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chun (US 20200245235 A1) discloses a method for a user equipment (UE) to select a non-public network (NPN) in a wireless communication system, may comprise the steps of: selecting a network based on a network selection list stored in the UE or an USIM of the UE, the network selection list including (i) a PLMN identifier (ii) or the PLMN identifier and an NPN identifier; when the network selection list includes the PLMN identifier and the NPN identifier and the selected network is an NPN associated with the NPN identifier, transmitting a registration request message to the NPN; and receiving a registration response message from the NPN in response to the registration request message.
Sasi et al. (WO 2020250664 A1) discloses aspects of 5G system that supports Public Land Mobile Network and Non-Pubic Network especially in the context of how the UE (110) can handle multiple subscriptions when connecting to a Non-Public Network.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        


/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641